DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Objections
Claims 13-18 are objected to because of the following informalities: 
In claim 13: “A system configured providing” should be corrected to --A system configured for providing--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 6-8, 12-14 and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wickham et al. (US PGPub 2004/0074495).
Regarding claim 1, Wickham teaches a system for providing respiratory therapy during a therapy session to a subject (see abstract), the system comprising:
A pressure generator (Fig. 1, 24) configured to generate a pressurized flow of breathable gas for delivery to the airway of the subject (see paragraph 41), the pressure generator having an output configured to expel the pressurized flow of breathable gas (Fig. 1, 12, see paragraph 36, the output of the gas generated by the motor and impeller flows through the flow generator 12),
A subject interface (Fig. 1, 16) configured to guide the pressurized flow of breathable gas from the output of the pressure generator to a point of delivery at or near the airway of the subject (see paragraphs 46-48, the conduit delivers air to a mask or nasal prongs connected to the user), wherein the subject interface causes a pressure drop between the output of the pressure generator and the point of delivery during delivery of the pressurized flow of breathable gas (see paragraphs 54 and 55, there is a pressure drop between the outlet and point of delivery based on the characteristics of the conduit);
One or more sensors (Fig. 2, flow sensor 13) configured to generate output signals conveying information related to one or more gas parameters of the pressurized flow of breathable gas (see paragraphs 35 and 40, sensor measures the flow of the air travelling through the hose to the interface);
One or more processors (fig. 1, 20) configured to execute processing modules (see paragraph 42), the processing modules comprising:
	A model module configured to adjust one or more model parameters of a parameter-based model that models the subject interface (see Fig. 4 and paragraphs 64 and 68-72 describing the mask characterization procedure to produce the A and B coefficients), the one or more model parameters being different than the one or more gas parameters (see paragraphs 69-70, the model parameters are HoseA and HoseB, the parameters being calculations and not direct values measured by the sensors), and wherein the parameter-based model includes one or more model parameters related to pneumatic impedance of the subject interface (see paragraphs 69-70, the parameters HoseA and HoseB relate to the pneumatic impedance of the hose as it represents the leak in the hose; as described in paragraph 40 of applicant’s specification, the leak of flow is a ‘parameter related to pneumatic impedance of the subject interface);
	An estimation module configured to estimate the pressure drop between the output of the pressure generator and the point of delivery during delivery of the pressurized flow of breathable gas based on the generated output signal and based on the one or more adjusted model parameters of the parameter-based models (see paragraphs 64-65 and 68-71, the mask calibration procedure is used to produce the A and B coefficients for the mask system model described in paragraphs 64-65, the model estimates the pressure drop based on the A and B coefficients, derived from the model parameters, and the generated output flow signal from the flow sensor); and
	A control module configured to adjust levels of one or more gas parameters of the pressurized flow of breathable gas based on the estimated pressure drop (see paragraphs 44-45, the servo-control circuit cooperates with the processor and flow generator to maintain pressure in the mask within defined limits, the pressure being determined based on the estimated pressure drop which is determined by the processor, the pressure being maintained by controlling the flow and pressure output of the flow generator).
Regarding claim 2, Wickham further teaches wherein adjustment by the control module are further based on the parameter-based model (see paragraphs 54, 61-65 and 71-72, the pressure delivered to the patient airways is modeled by the quadratic expression, the expression’s coefficients are derived from the parameter-based model).
Regarding claim 6, Wickham further teaches wherein operations of one or more sensors and the one or more processors are performed in an ongoing manner during the therapy session (see paragraph 44, the processor and flow generator perform in an ongoing manner during therapy to maintain the pressure in the mask system within defined error limits).
Regarding claim 7, Wickham teaches a method for providing respiratory therapy during a therapy session to a subject implemented in a system(see abstract), the system including pressure generator (Fig. 1, 24), a subject interface (Fig. 1, 16), and one or more sensors (Fig. 2, flow sensor 13), the method comprising:
generating a pressurized flow of breathable gas for delivery to the airway of the subject (see paragraph 41), via an output of the pressure generator (Fig. 1, 12, see paragraph 36, the output of the gas generated by the motor and impeller flows through the flow generator 12),
guiding the pressurized flow of breathable gas from the output of the pressure generator to a point of delivery at or near the airway of the subject (see paragraphs 46-48, the conduit delivers air to a mask or nasal prongs connected to the user), wherein the subject interface causes a pressure drop between the output of the pressure generator and the point of delivery during delivery of the pressurized flow of breathable gas (see paragraphs 54 and 55, there is a pressure drop between the outlet and point of delivery based on the characteristics of the conduit);
generating output signals conveying information related to one or more gas parameters of the pressurized flow of breathable gas (see paragraphs 35 and 40, sensor measures the flow  of the air travelling through the hose to the interface);
	adjusting one or more model parameters of a parameter-based model that models the subject interface (see Fig. 4 and paragraphs 68-72 describing the mask calibration procedure to produce the A and B coefficients), the one or more model parameters being different than the one or more gas parameters (see paragraphs 69-70, the model parameters are HoseA and HoseB, the parameters being calculations not direct values measured by the sensors), and wherein the parameter-based model includes one or more model parameters related to pneumatic impedance of the subject interface (see paragraphs 69-70, the parameters HoseA and HoseB relate to the pneumatic impedance of the hose as it represents the leak in the hose; as described in paragraph 40 of applicant’s specification, the leak flow is a ‘parameter related to pneumatic impedance of the subject interface);
	estimating the pressure drop between the output of the pressure generator and the point of delivery during delivery of the pressurized flow of breathable gas based on the generated output signal and based on the one or more adjusted model parameters of the parameter-based models (see paragraphs 64-65 and 68-71, the mask calibration procedure is used to produce the A and B coefficients for the mask system model described in paragraphs 64-65, the model estimate the pressure drop based on the A and B coefficients, derived from the model parameters, and the generated output flow signal from the flow sensor); and
	adjusting levels of one or more gas parameters of the pressurized flow of breathable gas based on the estimated pressure drop (see paragraphs 44-45, the servo-control circuit cooperates with the processor and flow generator to maintain pressure in the mask within defined limits, the pressure being determined based on the estimated pressure drop which is determined by the processor, the pressure being maintained by controlling the flow and pressure output of the flow generator).
Regarding claim 8, Wickham further teaches wherein adjusting levels of one or more gas parameters of the pressurized breathable gas is further based on the parameter-based model (see paragraphs 54, 61-65 and 71-72, the pressure delivered to the patient airways is modeled by the quadratic expression, the expression’s coefficients are derived from the parameter-based model).
Regarding claim 12, Wickham further teaches wherein operations the method are performed in an ongoing manner during the therapy session (see paragraph 44, the processor and flow generator perform in an ongoing manner during therapy to maintain the pressure in the mask system within defined error limits).
Regarding claim 13, Wickham teaches a system configured for providing respiratory therapy during a therapy session to a subject (see abstract), the system comprising:
pressure means (Fig. 1, 24) for generating a pressurized flow of breathable gas for delivery to the airway of the subject (see paragraph 41), 
guiding means (Fig. 1, 16) for guiding the pressurized flow of breathable gas from an output of the pressure means to a point of delivery at or near the airway of the subject (see paragraphs 46-48, the conduit delivers air to a mask or nasal prongs connected to the user), wherein the guiding means causes a pressure drop between the output of the pressure generator and the point of delivery during delivery of the pressurized flow of breathable gas (see paragraphs 54 and 55, there is a pressure drop between the outlet and point of delivery based on the characteristics of the conduit);
means for generating output signals (Fig. 2, flow sensor 13) conveying information related to one or more gas parameters of the pressurized flow of breathable gas (see paragraphs 35 and 40, sensor measures the flow  of the air travelling through the hose to the interface) wherein the output signals are generated in an ongoing manner during the therapy session (see paragraph 44, the processor and flow generator perform in an ongoing manner during therapy to maintain the pressure in the mask system within defined error limits);
means for adjusting one or more model parameters (fig. 1, 20; see paragraph 42) of a parameter-based model that models the subject interface (see Fig. 4 and paragraphs 68-72 describing the mask calibration procedure to produce the A and B coefficients), the one or more model parameters being different than the one or more gas parameters (see paragraphs 69-70, the model parameters are HoseA and HoseB, the parameters being calculations not direct values measured by the sensors), and wherein the parameter-based model includes one or more model parameters related to pneumatic impedance of the subject interface (see paragraphs 69-70, the parameters HoseA and HoseB relate to the pneumatic impedance of the hose as it represents the leak in the hose; as described in paragraph 40 of applicant’s specification, the leak flow is a ‘parameter related to pneumatic impedance of the subject interface);
	means for estimating the pressure drop between the output of the pressure generator and the point of delivery during delivery of the pressurized flow of breathable gas based on the generated output signal and based on the one or more adjusted model parameters of the parameter-based models (see paragraphs 64-65 and 68-71, the mask calibration procedure is used to produce the A and B coefficients for the mask system model described in paragraphs 64-65, the model estimate the pressure drop based on the A and B coefficients, derived from the model parameters, and the generated output flow signal from the flow sensor); and
	means for adjusting levels of one or more gas parameters of the pressurized flow of breathable gas based on the estimated pressure drop (see paragraphs 44-45, the servo-control circuit cooperates with the processor and flow generator to maintain pressure in the mask within defined limits, the pressure being determined based on the estimated pressure drop which is determined by the processor, the pressure being maintained by controlling the flow and pressure output of the flow generator).
Regarding claim 14, Wickham further teaches wherein adjusting levels of one or more gas parameters of the pressurized breathable gas is further based on the parameter-based model (see paragraphs 54, 61-65 and 71-72, the pressure delivered to the patient airways is modeled by the quadratic expression, the expression’s coefficients are derived from the parameter-based model).
Regarding claim 18, Wickham further teaches wherein operations the method are performed in an ongoing manner during the therapy session (see paragraph 44, the processor and flow generator perform in an ongoing manner during therapy to maintain the pressure in the mask system within defined error limits).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 3-5, 9-11, and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wickham et al. (US PGPub 2004/0074495) in view of Ozaki et al. (WO 2007052375).
Regarding claim 3, Wickham teaches all previous elements of the claim as stated above. Wickham does not teach a target module configured to determine a target pressure for the pressurized flow of breathable gas that compensates for or one or more effects of a transport delay of a pressure wave propagating through the subject interface during the therapy session, and wherein the control module is further configured to adjust levels of one or more gas parameters of the pressurized flow of breathable gas based on the target pressure.
However, Ozaki teaches an analogous system for providing respiratory therapy during a therapy session to a subject (see abstract) comprising a target module configured to determine a target pressure for the pressurized flow of breathable gas that compensates for or one or more effects of a transport delay of a pressure wave propagating through the subject interface during the therapy session (see paragraph 125, the delay compensation unit calculates an output using the target pressure an input and adjusting the target pressure to account for time delays that occur during delivery of the gas through the conduit), and wherein the control module is further configured to adjust levels of one or more gas parameters of the pressurized flow of breathable gas based on the target pressure (see paragraph 125, the delayed target pressure value is used to calculate an output to improve the control characteristics of the system).
Therefore, it would have been obvious to one skilled in the art, at the time of the invention, to modify the system of Wickham to include a target module to determine a target pressure that compensates for a transport delay in the pressure wave and a control module configured to adjust the gas parameters based on the target pressure, as taught by Ozaki, for the purpose of preventing the system from becoming unstable and preventing runaway pressure due to the time delays that may occur between the time the target pressure is input to when the gas is supplied or if the patient’s condition fluctuates (see paragraph 27 of Ozaki).
Regarding claim 4, Wickham, as modified, further teaches a device pressure module configured to determine a device pressure at or near the output of the pressure generator (see Fig. 2, pressure sensor 15 at the output of the pressure generator, see paragraph 48); an error module configured to determine a pressure error based on a difference between the target pressure and the determined device pressure (see paragraphs 43 and 45, the processor can be configured to perform calculations for accuracy, the accuracy of the delivered pressure being one of the desired parameters); and wherein the adjustments by the model module are further based on the device pressure (see paragraphs 69-70 and Fig. 4, the device pressure drops, represented as y and Y, are used to determine the coefficients A and B for the mask system model), and wherein adjustments by the control module are further based on the pressure error (see paragraph 44, the circuit maintains the pressure within the defined error limits).
Regarding claim 5, Wickham further teaches wherein the one or more sensors is disposed at or near the output of the pressure generator (see Fig. 1, flow sensor 13; see paragraph 35, the flow generator includes the flow sensor) and wherein the determination of the device pressure is based on output signals generated by the sensor disposed at or near the output of the pressure generator (see paragraphs 68-72 and Fig. 4, the sensor values are used to determine the device pressure as used in the equations to characterize the mask system).
Regarding claim 9, Wickham teaches all previous elements of the claim as stated above. Wickham does not teach determining a target pressure for the pressurized flow of breathable gas that compensates for or one or more effects of a transport delay of a pressure wave propagating through the subject interface during the therapy session, and wherein adjusting levels of one or more gas parameters of the pressurized flow of breathable gas based on the target pressure.
However, Ozaki teaches an analogous method for providing respiratory therapy during a therapy session to a subject (see abstract) comprising determining a target pressure for the pressurized flow of breathable gas that compensates for or one or more effects of a transport delay of a pressure wave propagating through the subject interface during the therapy session (see paragraph 125, the delay compensation unit calculates an output using the target pressure an input and adjusting the target pressure to account for time delays that occur during delivery of the gas through the conduit), and wherein adjusting levels of one or more gas parameters of the pressurized flow of breathable gas based on the target pressure (see paragraph 125, the delayed target pressure value is used to calculate an output to improve the control characteristics of the system).
Therefore, it would have been obvious to one skilled in the art, at the time of the invention, to modify the system of Wickham to include a target module to determine a target pressure that compensates for a transport delay in the pressure wave and a control module configured to adjust the gas parameters based on the target pressure, as taught by Ozaki, for the purpose of preventing the system from becoming unstable and preventing runaway pressure due to the time delays that may occur between the time the target pressure is input to when the gas is supplied or if the patient’s condition fluctuates (see paragraph 27 of Ozaki).
Regarding claim 10, Wickham, as modified, further teaches determining a device pressure at or near the output of the pressure generator (see Fig. 2, pressure sensor 15 at the output of the pressure generator, see paragraph 48); determining a pressure error based on a difference between the target pressure and the determined device pressure (see paragraphs 43 and 45, the processor can be configured to perform calculations for accuracy, the accuracy of the delivered pressure being one of the desired parameters); and wherein adjusting one or more model parameters of the model module are further based on the device pressure (see paragraphs 69-70 and Fig. 4, the device pressure drops, represented as y and Y, are used to determine the coefficients A and B for the mask system model), and wherein adjusting levels of one or more gas parameters of the pressurized flow of breathable gas is further based on the pressure error (see paragraph 44, the circuit maintains the pressure within the defined error limits).
Regarding claim 11, Wickham further teaches determining the device pressure is based on output signals generated by a sensor disposed at or near the output of the pressure generator (see Fig. 1, flow sensor 13; see paragraph 35, the flow generator includes the flow sensor; see paragraphs 68-72 and Fig. 4, the sensor values are used to determine the device pressure as used in the equations to characterize the mask system).
Regarding claim 15, Wickham teaches all previous elements of the claim as stated above. Wickham does not teach means for determining a target pressure for the pressurized flow of breathable gas that compensates for or one or more effects of a transport delay of a pressure wave propagating through the subject interface during the therapy session, and wherein adjusting levels of one or more gas parameters of the pressurized flow of breathable gas based on the target pressure.
However, Ozaki teaches an analogous method for providing respiratory therapy during a therapy session to a subject (see abstract) comprising means for determining a target pressure for the pressurized flow of breathable gas that compensates for or one or more effects of a transport delay of a pressure wave propagating through the subject interface during the therapy session (see paragraph 125, the delay compensation unit calculates an output using the target pressure an input and adjusting the target pressure to account for time delays that occur during delivery of the gas through the conduit), and wherein adjusting levels of one or more gas parameters of the pressurized flow of breathable gas based on the target pressure (see paragraph 125, the delayed target pressure value is used to calculate an output to improve the control characteristics of the system).
Therefore, it would have been obvious to one skilled in the art, at the time of the of the invention, to modify the system of Wickham to include a target module to determine a target pressure that compensates for a transport delay in the pressure wave and a control module configured to adjust the gas parameters based on the target pressure, as taught by Ozaki, for the purpose of preventing the system from becoming unstable and preventing runaway pressure due to the time delays that may occur between the time the target pressure is input to when the gas is supplied or if the patient’s condition fluctuates (see paragraph 27 of Ozaki).
Regarding claim 16, Wickham, as modified, further teaches means for determining a device pressure at or near the output of the pressure generator (see Fig. 2, pressure sensor 15 at the output of the pressure generator, see paragraph 48); means for determining a pressure error based on a difference between the target pressure and the determined device pressure (see paragraphs 43 and 45, the processor can be configured to perform calculations for accuracy, the accuracy of the delivered pressure being one of the desired parameters); and wherein adjusting one or more model parameters of the model module are further based on the device pressure (see paragraphs 69-70 and Fig. 4, the device pressure drops, represented as y and Y, are used to determine the coefficients A and B for the mask system model), and wherein adjusting levels of one or more gas parameters of the pressurized flow of breathable gas is further based on the pressure error (see paragraph 44, the circuit maintains the pressure within the defined error limits).
Regarding claim 17, Wickham further teaches determining the device pressure is based on output signals generated by a sensor disposed at or near the output of the pressure generator (see Fig. 1, flow sensor 13; see paragraph 35, the flow generator includes the flow sensor; see paragraphs 68-72 and Fig. 4, the sensor values are used to determine the device pressure as used in the equations to characterize the mask system).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nicolazzi et al. (US PGPub 2009/0241952); Jafari et al. (US 8272380); Soliman et al. (US PGPub 20070101992).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.G./Examiner, Art Unit 3785                                                                                                                                                                                           
/PHILIP R WIEST/Primary Examiner, Art Unit 3781